 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                    ***
 7    CHARLANN KAHALEWAI-REYES,                                  Case No. 2:19-cv-0589-JAD-BNW
 8                                            Plaintiff,                      ORDER
             v.
 9
      CEMEX NEVADA, LLC, et al.,
10
                                           Defendants.
11

12          This matter is before the court on the parties’ failure to file a joint status report as required
13   in Order (ECF No. 3) entered April 8, 2019, regarding removal of this case to federal district court.
14   On May 10, 2019, defendants filed a signed Statement (ECF No. 15) which complied with the
15   court’s order that the removing party file a statement providing the information specified.
16   However, the parties have not submitted a joint status report regarding removal as required.
17   Accordingly,
18          IT IS ORDERED that the parties shall file a joint status report no later than June 4, 2019,
19   which must:
20          1. Set for the status of this action, including a list of any pending motions and/or other
21                matters which require the attention of this court.
22          2. Include a statement by counsel of action required to be taken by this court.
23          3. Include as attachments copies of any pending motions, responses and replies thereto
24                and/or any other matters requiring the court’s attention not previously attached to the
25                notice of removal.
26          DATED this 21st day of May, 2019.
27
                                                               BRENDA WEKSLER
28                                                             UNITED STATES MAGISTRATE JUDGE
                                                           1
